ON Petition to Reheae.
The complainants in the trial court, and plaintiffs in error in this Court, have filed their petition to rehear. They complain that in deciding the case against them, we were in error in holding (1) that there was a concurrent finding by the Board of Review and the Chancellor (2) that we “wholly overlooked and failed to construe the meaning of the section of the Act on which the petitioners rely for relief, See. 6901.5 (d) (3) of the Unemployment Compensation Act. ’ ’
 It is insisted that “the chancellor refused to consider the facts,” and for this reason there was no concurrent finding. We think the Counsel are mistaken. The Chancellor considered the entire record, including all the evidence that was introduced before the Board of Review and sustained the finding of the Board. The *78trial court had no authority to try the case de novo. But it was his duty to decide if there was any material evidence to sustain the finding of the Board. The Chancellor’s decision was not based upon “an iota” of evidence or ‘ ‘ scintilla ’ ’ of evidence as claimed by petitioners. On the contrary he stated in his opinion, that the evidence of the complainants’ (petitioners’) witnesses, as quoted by the Board in its finding of facts, “establishes beyond gainsaying that there was some evidence to support the finding.” (Emphasis ours.) It must not be overlooked that the Chancellor was reviewing the action of an administrative Board under the common law writ of cer-tiorari and if he concurs with the Board that there was some material evidence to show the petitioners “were not available for work,” it is binding upon this Court.
The identical question was raised in Clinton v. Hake, et al., 185 Tenn. 476, 206 S. W. (2d) 889, 891. There the trial court agreed with the Board of Review as to certain determinative issues of fact. In reviewing the Chancellor’s decree it was said:
“In this Court, since the concurrence of the chancellor with the Board of Review, we think these questions of fact have been conclusively determined against petitioner’s contention. National Optical Stores, Inc., v. Bryant, 181 Tenn. 266, 181 S. W. (2d) 139; Dale v. Hartman, 157 Tenn. 60, 6 S. W. (2d) 319; Code sec. 10620.”
Counsel also make another misleading statement, unintentionally however, that the cause reached the court with the finding of fact, “first, in favor of petitioners, and second, by the Board of Review against the petitioners.” The fact is that Commissioner Hake allowed complainants’ claim without hearing any proof. All he had before him was an ex parte claim for unemployment *79compensation. What he did, as stated in Clinton v. Hake et al., was “After this claim is filed the commissioner more or less enters a pro-forma allowance.”
When the canse was taken to the Board of Review there was a full hearing and a lawful determination of the rights of the parties. So that when the canse finally reached this Court there was definitely, and beyond any doubt, a concurrent finding upon an issue of fact which was conclusive of the-question, viz. that the petitioners, claimants, were not available for work and were ineligible under the statute to receive unemployment compensation. Code, Section 6901.4.
The' petition for rehearing insists that we failed to construe Section 6901.5 and that “employees .and labor union members all over the State would appreciate a clarification of the meaning of this subsection by this Honorable Court.” The foregoing is made the basis for rearguing the original legal proposition. The counsel follow this up with repeated inquiries which only indicates their disapproval of the Court’s construction of the particular Code Section. Our view was, and still is, governed by Clinton v. Hake. Moreover this section needs no further clarification to enable petitioners and others, similarly situated, to know their, exact status in some future “labor dispute” because the code section relied on has been repealed.
The petition to rehear is denied.
All concur.